Exhibit 10.5

Techne Corporation

Research and Diagnostics Systems, Inc.

614 McKinley Place NE

Minneapolis, MN 55413

August 27, 2014

CyVek, Inc.

2 Barnes Industrial Road South

Wallingford, CT 06492-2432

Ladies and Gentlemen:

Reference is made to the Agreement of Investment and Merger (the “Agreement”),
dated as of April 1, 2014, by and among Techne Corporation, a Minnesota
corporation, Research and Diagnostic Systems, Inc., a Minnesota corporation
(“Parent”). Cayenne Merger Sub, Inc., a Delaware corporation, CyVek, Inc., a
Delaware corporation (the “Company”), and Citron Capital Limited (solely in its
capacity as the Stockholders’ Agent). Capitalized terms used herein and not
otherwise defined herein have the meanings given to such terms in the Agreement.

Under Section 5.5 of the Agreement, Parent and the Company agreed to negotiate
in good faith and use commercially reasonable efforts to enter into an agreement
or agreements addressing the services and obligations set forth on Appendix 1 to
the Agreement within 60 days of the Investment Closing. Parent and the Company
have agreed that they will not enter into any such agreement or agreements;
accordingly, the parties to the Agreement agree that no parties will have any
obligations under Section 5.5 of the Agreement.

Each of the parties hereto hereby agrees that a lease or license of up to four
(4) CyPlex™ analyzers under the following terms shall each constitute a valid
lease or license of a CyPlex™ analyzer for purposes of the Commercial Milestone
Achievement under the Agreement: (a) a lease or license of a CyPlex™ analyzer in
exchange for a binding, irrevocable commitment by the lessee or licensee to
purchase cartridges for the CyPlex™ analyzer within five (5) years of the date
of such lease or license equal to an aggregate amount that is at least 50% of
the list price for the CyPlex™ analyzer at the time of such lease or license
(the “Instrument Price”) and (b) the purchase price for each such cartridge is
no less than the sum of (i) the minimum price for such cartridge in order to
constitute a sale for purposes of the Commercial Milestone Achievement under
Section 7.8(b)(iii) of the Agreement and (ii) the quotient of (A) the Instrument
Price and (B) the number of cartridges that such lessee or licensee has
committed to purchase over the term of the lease or license of the CyPlex™
analyzer. For example, if the Company leases a CyPlex™ analyzer with an
Instrument Price of $25,000 at the time of such lease and the lessee commits to
purchase three hundred (300) cartridges within five (5) years of the date of
such lease, then, as long as the committed cartridge price is equal to at least
$83.33 plus the minimum price for such cartridge in order to constitute a sale
for purposes of the Commercial Milestone Achievement under Section 7.8(b)(iii),
such lease shall constitute a valid lease or license of a CyPlex™ analyzer for
purposes of clause (a) under the definition of Commercial Milestone Achievement
set forth in the Agreement even if the Company does not charge or receive any
payment in



--------------------------------------------------------------------------------

exchange for the lease of the CyPlex™ analyzer. The foregoing shall not limit or
restrict the Company from otherwise leasing or licensing a CyPlex™ analyzer and
receiving credit for a valid lease or license of a CyPlex™ analyzer for purposes
of the Commercial Milestone Achievement under the Agreement.

Each of the parties hereto hereby agrees that (a) Genentech and Roche shall be
separate, independent, unaffiliated third-party customers for purposes of
Section 7.8 of the Agreement and (b) each institute within the National
Institutes of Health shall be a separate, independent, unaffiliated third-party
customer for purposes of Section 7.8 of the Agreement.

Please execute below to acknowledge your agreement with the foregoing.

 

Very truly yours, TECHNE CORPORATION By:     Name:   Title:   RESEARCH AND
DIAGNOSTIC SYSTEMS, INC. By:     Name:   Title:   CAYENNE MERGER SUB, INC. By:  
  Name:   Title:  

 

ACKNOWLEDGED AND AGREED: CYVEK, INC. By:  

 

Name:   Title:   CITRON CAPITAL LIMITED By:  

/s/ Daniel E. Levy

Name:   DANIEL E. LEVY Title:   DIRECTOR



--------------------------------------------------------------------------------

restrict the Company from otherwise leasing or licensing a CyPlex™ analyzer and
receiving credit for a valid lease or license of a CyPlex™ analyzer for purposes
of the Commercial Milestone Achievement under the Agreement.

Each of the parties hereto hereby agrees that (a) Genentech and Roche shall be
separate, independent, unaffiliated third-party customers for purposes of
Section 7.8 of the Agreement and (b) each institute within the National
Institutes of Health shall be a separate, independent, unaffiliated third-party
customer for purposes of Section 7.8 of the Agreement.

Please execute below to acknowledge your agreement with the foregoing.

 

Very truly yours, TECHNE CORPORATION By:   /s/ Jim Hippel Name:   JIM HIPPEL
Title:   CFO RESEARCH AND DIAGNOSTIC SYSTEMS, INC. By:   /s/ Frank Mortari Name:
  FRANK MORTARI Title:   VP of Corporate Development CAYENNE MERGER SUB, INC.
By:   /s/ Jim Hippel Name:   JIM HIPPEL Title:   CFO

 

ACKNOWLEDGED AND AGREED: CYVEK, INC. By:  

/s/ Per Hellsund

Name:   Per Hellsund Title:   President & CEO CITRON CAPITAL LIMITED By:  

 

Name:   Title:  